DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 05/28/2020. It is noted, however, that applicant has not filed a certified copy of the Korean application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/13/2021 and 12/22/2021 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Swank on 06/15/2022.
The application has been amended as follows: Claim 1 is amended to recite: An inrush current limiter comprising:	a first input node and a second input node for receiving an input voltage from a power source;	a first output node and a second output node for being connected with a load;	an inrush-current-limiting portion comprising a transistor connected between the first input node and the first output node, and for turning on the transistor when a voltage level of the input voltage is higher than a first level, and for limiting an inrush current by controlling time until the transistor is turned on after application of the input voltage;	a switch connected between a control terminal of the transistor and the second input node; and	a mode controller configured to:		turn on the switch when the voltage level of the input voltage is lower than a second level that is lower than the first level; and		turn off the switch when a voltage level of the input voltage is higher than a first level,	wherein, when the switch is off, the inrush-current-limiting portion is configured to control the transistor to turn on gradually to limit an inrush current, and	wherein, when the switch is on and a voltage level of the input voltage is equal to or higher than the second level, the input voltage is applied between the second input node and the control terminal of the transistor to turn on the transistor.Claim 10 is amended to recite: The inrush current limiter of claim 8, wherein the gate driver comprises 	a first resistor and a first capacitor connected in parallel between the first terminal and the control terminal; and	a second resistor that is connected between the control terminal and the second input node.
Claim 13 is amended to recite: The inrush current limiter of claim 12, wherein the feedback portion comprises a Claim 14 is amended to recite: The inrush current limiter of claim 1, wherein the mode controller comprises a comparator comprising: 	a first input terminal for receiving a comparison voltage corresponding to the input voltage, 	a second input terminal for receiving a reference voltage, and 	an output terminal for outputting an output signal corresponding to a comparison result of voltages input through the first and second input nodes to a control terminal of the switch.

Claim 16 is amended to recite: The inrush current limiter of claim 14, wherein the mode controller comprises a first resistor and a second resistor that are connected in series as part of a voltage divider circuit for outputting the comparison voltage divided from the input voltage to the first input terminal.

Claim 18 is amended to recite: The inrush current limiter of claim 16, wherein the mode controller further comprises a third resistor between the second input terminal and the output terminal of the comparator, and wherein the comparator is configured to operate as a hysteresis comparator based on a hysteresis band having a lower limit that is lower than the reference voltage, and an upper limit that is higher than the reference voltage, is configured to output an output signal that turns on the switch to the output terminal when the comparison voltage is lower than the lower limit, and is configured to output an output signal that turns off the switch when the comparison voltage is higher than the upper limit.

Claim 19 is amended to recite: The inrush current limiter of claim 16, wherein the first resistor and the second resistor are connected between the first output node and ground, and wherein the comparator is configured to be activated after application of the input voltage.

Claim 20 is amended to recite: The inrush current limiter of claim 16, wherein the first resistor and the second resistor are connected between the first input node and the ground.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially turn on the switch when the voltage level of the input voltage is lower than a second level that is lower than the first level; and turn off the switch when a voltage level of the input voltage is higher than a first level,	wherein, when the switch is off, the inrush-current-limiting portion is configured to control the transistor to turn on gradually to limit an inrush current, and wherein, when the switch is on and a voltage level of the input voltage is equal to or higher than the second level, the input voltage is applied between the second input node and the control terminal of the transistor to turn on the transistor. The closest prior art references of record are Miyazaki Japanese Patent Document JP 2015154688 A (hereinafter “Miyazaki”), Gupta et al. U.S. Patent Application 2016/0268892 (hereinafter “Gupta”), Kimura et al. U.S. Patent Application 2016/0181794 (hereinafter “Kimura”), and Ball et al. U.S. Patent Application 2004/0085698 (hereinafter “Ball”). Regarding claim 1, Miyazaki teaches an inrush current limiter (refer to fig. 2) comprising: a first input node (refer to VF1)(fig.2) and a second input node (refer to ground) for receiving an input voltage from a power source (i.e. V1)(fig.2); a first output node (refer to VF3)(fig.2) and a second output node (refer to ground)(fig.2) for being connected with a load (i.e. load 50)(fig.2); an inrush-current-limiting portion (i.e. control unit 20 and power supply switching circuit 30)(fig.2) comprising a transistor (i.e. transistor T1)(fig.2) connected between the first input node and the first output node (implicit), and for turning on the transistor when a voltage level of the input voltage is higher than a first level (refer to zener diode Z1)(fig.2), and for limiting an inrush current by controlling time until the transistor is turned on after application of the input voltage (refer to capacitor C1 and resistor R1)(fig.2); a switch (i.e. SW2)(fig.2) connected between a control terminal of the transistor and the second input node (implicit); and a mode controller (i.e. control unit 20)(fig.2) configured to: turn on the switch (implicit); and turn off the switch (implicit), however Miyazaki does not teach turn on the switch when the voltage level of the input voltage is lower than a second level that is lower than the first level; and turn off the switch when a voltage level of the input voltage is higher than a first level, wherein, when the switch is off, the inrush-current-limiting portion is configured to control the transistor to turn on gradually to limit an inrush current, and wherein, when the switch is on and a voltage level of the input voltage is equal to or higher than the second level, the input voltage is applied between the second input node and the control terminal of the transistor to turn on the transistor. Gupta (figure 2), Kimura (figure 1), and Ball (figure 3) teach similar circuits, however they do not teach turn on the switch when the voltage level of the input voltage is lower than a second level that is lower than the first level; and turn off the switch when a voltage level of the input voltage is higher than a first level, wherein, when the switch is off, the inrush-current-limiting portion is configured to control the transistor to turn on gradually to limit an inrush current, and wherein, when the switch is on and a voltage level of the input voltage is equal to or higher than the second level, the input voltage is applied between the second input node and the control terminal of the transistor to turn on the transistor. It would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the limiter of Miyazaki, Gupta, Kimura, and/or Ball to arrive at the claimed invention. Claims 2-20 are allowed based on their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/               Primary Examiner, Art Unit 2839